MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen.
Respondent’s motion to dismiss is construed as a motion to dismiss in part and a motion for summary disposition in part, and, so construed, the motion is granted.
This court lacks jurisdiction to review the BIA’s refusal to reopen removal proceedings sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir.2002). Accordingly, respondent’s motion to dismiss in part is granted.
Respondent’s motion for summary disposition in part is granted because the remaining questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The regulations provide, with certain exceptions that do not apply to this case, that a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s untimely motion to reopen. See id.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.